DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim of priority to U.S. Patent Application No. 16/570,389, filed September 13, 2019, now U.S. Patent No. 11,170,212, which claims the benefit of U.S. Provisional Application No. 62/738,431, filed September 28, 2018, is acknowledged.

Information Disclosure Statement
The information disclosure statement (“IDS”) filed on 10/12/2021 was reviewed and the listed references were noted.
	
Drawings
The 12 page drawings have been considered and placed on record in the file.

Status of Claims
Claims 1-20 are pending.  

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).  In order to expedite the processing/approval of the terminal disclaimer, Applicants may choose to file an electronic terminal disclaimer (eTerminal Disclaimer) by referring to the following website:
http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp

Claims 1-20 of the instant application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of the parent U.S. Patent No. 11,170,212.  Although the conflicting claims are not identical, they are not patentably distinct from each other, because claims of the instant application is generic to all that is recited in claims of the U.S. Patent No. 11,170,212.  For example, the following chart compares Claim 1 of the instant application with Claim 1 of the Patent No. 11,170,212.

Instant Application
Patent Application No. 11,170,212
1. A method, comprising: 
at a device having one or more processors, and one or more image sensors, 
detecting a first attribute of an eye based on pixel differences associated with different wavelengths of ambient light in a first image of the eye; 
determining a first location associated with the first attribute in a three dimensional (3D) coordinate system based on the detected first attribute in the first image; 
determining a head pose in the 3D coordinate system based on a head detected in a second image using the ambient light; 



determining a second location associated with a second attribute of the eye based on the head pose and a previously-determined spatial relationship between the head pose and a rotation center of the eye; and 
determining a gaze direction in the 3D coordinate system based on the first location and the second location.
1. A method, comprising: 
at a device having one or more processors, one or more image sensors, and an illumination source, 
detecting a first attribute of an eye based on pixel differences associated with different wavelengths of light in a first image of a head including the eye; 
determining a first location associated with the first attribute in a three dimensional (3D) coordinate system based on head pose detection using depth information from a depth sensor and a spatial relationship between a head pose and a rotation center of the eye; 
detecting a second attribute of the eye based on a glint resulting from light of the illumination source reflecting off a cornea of the eye; 
determining a second location associated with the second attribute in the 3D coordinate system based on the depth information from the depth sensor; and 

determining a gaze direction in the 3D coordinate system based on the first location and the second location.



Allowable Subject Matter
Claims 1-20 are not rejected over prior art and will be allowed once the above-described non-statutory double patenting is overcome.  The following is a statement of reasons for the indication of allowable subject matter: 
(a)	Consider Claim 1, Nieser et al. (WO 2016/142489 – IDS) discloses “A method, comprising: at a device having one or more processors, one or more image sensors” (Nieser, Page 14, Lines 5-11, reference to sensors and the processing unit and Lines 26-30, where the illuminators and additional image sensors are disclosed), “detecting a first attribute of an eye based on pixel differences associated with different wavelengths of ambient light in a first image of the eye” (Nieser, Page 8, Lines 13-24, where image brightness, texture, color, local gradient are disclosed for segmentation and for 3D coordinates of the pupil/iris); “determining a first location associated with the first attribute in a three dimensional (3D) coordinate system based on the detected first attribute in the first image” (Nieser, Page 18, Lines 17-24, where the 3D data representation of the pupil/iris region is disclosed).  In an analogous field of endeavor, Hoffmann et al. (US 2015/0243036) discloses “Using the position (location and orientation) of the head as determined by the head tracker one can determine based on the gaze direction as determined by the head-mounted eye tracker in the coordinate system of the eye tracker a corresponding gaze direction in the reference coordinate system of the head tracker. This can be done by a simple transformation which transforms the gaze direction from the eye tracker's coordinate system into the coordinate system of the head tracker using the head location and orientation as determined by the head tracker. The position delivered by the head tracker automatically also delivers the position of the eye tracker through the given setup in which the eye tracker is fixed to the head and has a defined spatial relationship with the head, e.g. by the mounting frame through which it is mounted on the head” (Hoffmann, Paragraph [0049]). However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “determining a head pose in the 3D coordinate system based on a head detected in a second image using the ambient light; determining a second location associated with a second attribute of the eye based on the head pose and previously determined spatial relationship between the head pose and a rotation center of the eye; and determining a gaze direction in the 3D coordinate system based on the first location and the second location.”   Dependent Claims 2-10 are not rejected over prior art because they depend from independent Claim 1, and therefore, inherently include the above-described allowable subject matter.
(b) 	Consider Claim 11, Beymer et al. (“Eye Gaze Tracking Using an Active Stereo Head” - IDS) discloses “A non-transitory computer-readable storage medium, storing program instructions executable via one or more processors to perform operations comprising:
detecting a first attribute of an eye based on pixel differences associated with different wavelengths of light in a first image of a head including the eye” (Beymer, Fig. 9, Section 5.2, where variable eye parameters are disclosed to affect the shape of the eye model); 
determining a first location associated with the first attribute in a three dimensional (3D) coordinate system based on (Beymer, Section 5.1, 2nd paragraph).  In an analogous field of endeavor, Nieser et al. (WO 2016/142489 – IDS) discloses “detecting a second attribute of the eye based on a glint resulting from light of the illumination source reflecting off a cornea of the eye” (Nieser, Page 21, Lines 15-25, where the glint and the reflection of light by the cornea is disclosed); “determining a second location associated with the second attribute in the 3D coordinate system based on the depth information from the depth sensor” (Nieser, Page 21, Lines 17-20); “and determining a gaze direction in the 3D coordinate system based on the first location and the second location” (Nieser, Page 22, Lines 17 and 18, where the gaze direction is determined; and Page 23, Lines 14-17, where the 3D position of the eye or one or more eye features are determined).  However, none of the cited prior art references, alone or in combination, provides a motivation to teach the ordered combination of “determining a first location associated with the first attribute in a three dimensional (3D) coordinate system based on head pose detection using depth information from a depth sensor and a spatial relationship between a head pose and a rotation center of the eye”.   Dependent Claims 12-15 are not rejected over prior art because they depend from independent Claim 11, and therefore, inherently include the above-described allowable subject matter. And,
(c)	Claim 16 recited the allowable limitation of independent Claim 11, and therefore, it is not rejected over prior art, either.  In addition dependent Claims 17-20 are not rejected over prior art because they depend from independent Claim 16, and therefore, inherently include the above-described allowable subject matter.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Siamak HARANDI whose telephone number is (571)270-1832.  The examiner can normally be reached on Monday - Friday 9:30 - 6:00 ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571)272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIAMAK HARANDI/Primary Examiner, Art Unit 2662